ORDER

PER CURIAM.
Alonzo Patterson (Appellant) appeals the judgment entered upon his conviction of sale of a controlled substance, a Class B felony in violation of Section 195.211.1 We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s findings and conclusions are supported by substantial evidence. State v. Giffin, 640 S.W.2d 128, 130 (Mo.banc 1982). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo (2000), unless otherwise indicated.